PER CURIAM.
Harold Holley appeals his conviction and sentence for possession of a firearm by a convicted felon. We agree with the state that the trial court correctly rejected the appellant’s proposed jury instruction and gave the standard jury instruction applicable to possession of a firearm by a convicted felon. See Butler v. State, 493 So.2d 451, 452 (Fla.1986), Kelley v. State, 486 So.2d 578, 584 (Fla.1986). We agree with appellant that, under White v. State, 714 So.2d 440, 443 (Fla.1998) and Schmiel v. State, 727 So.2d 257 (Fla.1999), cases decided subsequent to the imposition of appellant’s sentence, the trial court improperly assessed 25 enhancement points for possession of a firearm. Because the appellant failed to object to his scoresheet at sentencing below and has not shown fundamental error, however, this issue is unpreserved for appellate review. See Smith v. State, 598 So.2d 1063, 1066 (Fla. 1992); Tanner v. State, 724 So.2d 643, 644 (Fla. 1st DCA 1999). Accordingly, we affirm on all issues.
AFFIRMED.
WEBSTER, DAVIS AND VAN NORTWICK, JJ., CONCUR.